Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4,7,8,10-12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 Dec 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,5,6,9,13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,203,129. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structure recited in the current claims can be found in the claims of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102a2 as being anticipated by Doner (2020/0315248), who shows a food slicer with all of the recited limitations of claim 1 including;
a housing (302) defining a first opening (312) and a second opening (that receives blade 308), wherein the first opening and the second opening intersect and are arranged perpendicular to one another (see figure 10); 
a slicing blade (308) received by the housing at the second opening such that the slicing blade is configured to pass through the second opening and enter the first opening of the housing via the second opening (see figure 10); and 
a coupling (threading, line 3 of paragraph 0038) configured to releasably couple a periphery of a deformable food product packaging (316) to the housing between a first side of the housing and the coupling (because the threading of the package and the threading of the housing interdigitate, parts of the package (the threads) are “between a first side of the housing and the coupling”), 
wherein the slicing blade is configured to slice a food product arranged in the first opening as the slicing blade moves through the first opening and into a closed position, and upon reaching the closed position, the slicing blade seals the housing and the food product packaging from an outside environment (while no food cutting is disclosed, Doner nonetheless has the recited structure and is capable of having food inside of the deformable element 316.  By collapsing 316, that food is capable of being pushed into the blade zone and cut.)
As for claim 9, see the analysis of claim 1 above.


Claims 1,5,6,9,13-16,18 and 19 are rejected under 35 U.S.C. 102a2 as being anticipated by Doner (2020/0315248), who shows a food slicer with all of the recited limitations including;
While this rejection employs the same reference as above, it takes a different angle on how it reads on the claims, and thus is measured separately from the above rejection.
a housing (302) defining a first opening (312) and a second opening (that receives blade 308), wherein the first opening and the second opening intersect and are arranged perpendicular to one another (see figure 10); 
a slicing blade (308) received by the housing at the second opening such that the slicing blade is configured to pass through the second opening and enter the first opening of the housing via the second opening (see figure 10); and 
a coupling (2 threaded parts, line 3 of paragraph 0038) configured to releasably couple a periphery of a deformable food product packaging (not shown nor mentioned by Doner) to the housing between a first side of the housing and the coupling (explanation below), 
wherein the slicing blade is configured to slice a food product arranged in the first opening as the slicing blade moves through the first opening and into a closed position, and upon reaching the closed position, the slicing blade seals the housing and the food product packaging from an outside environment (while no food cutting is disclosed, Doner nonetheless has the recited structure and is capable of having food inside of the deformable element 316.  By collapsing 316, that food is capable of being pushed into the blade zone and cut.)
	Examiner takes Official Notice that it is well known for food to come in very small individually wrapped packages that can fit inside deformable element 316.  Think candies or small delicacy cheeses.  The wrappers for such foods could be trapped between Doner’s 2 threaded elements.  Note – Examiner is NOT making a modification here.  Applicant has not positively recited the deformable packaging, so there is no need for the prior art to display it.  Examiner is merely explaining how Doner’s threaded parts are structurally “configured to releasably couple a periphery of a deformable food product packaging”.
	As for claim 9, see the analysis of claim 1 above.
With respect to claims 5 and 14, Doner has 2 threaded coupling parts, one of which is part of the housing and “receives” or “mates with” the other threaded part.
In regard to claims 6 and 13, the 2 threaded parts are releasable.
As for claim 16, one of the threaded couplings is capable of pinching the deformable packaging against face 306.
	With respect to claim 18, Doner is capable of cutting cheese, and is capable of trapping a cheese wrapper in between the threaded coupling parts.
	In regard to clams 15 and 19, a thin wrapper trapped between threaded parts would definitely be a “friction fit”.

Made of record but not relied on is a patent to Golomb showing a pertinent deformable package attached to a cutter, and a patent Nielander showing a package (14) attached to an intersecting-hole cutter, and a patent to Yarborough showing a cutting tool that is sealed to a packaging by puncturing (at 36).  While Yarborough has a two coupling elements (36 and 42,44) and seals the package therebetween, it could not be used to reject claim 20 because the closing of the blade does not seal the packaging from the outside environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724